           Case 1:19-mc-00375-AJN Document 27 Filed 06/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Veroblue Farms USA, Inc.,

                            Plaintiff,
                                                                      19-mc-375 (AJN)
                   –v–
                                                                           ORDER
  Leslie A. Wulf, et al.,

                            Defendants.




ALISON J. NATHAN, District Judge:

          In its January 30, 2020 order, the Court stayed this action pending resolution of motions

to dismiss in the underlying Texas action. On June 11, 2020 Canaccord Genuity submitted a

letter informing the Court that the Texas court had severed the claims against Canaccord and

transferred them to this District. They are now pending before Judge Gardephe in No. 20-cv-

4394. In its letter, Canaccord requested that the Court dismiss this action as duplicative. As of

the date of this order, VeroBlue Farms has not responded to Canaccord’s letter.

          As the Court noted in its previous order, “subpoenas under Rule 45 are clearly not meant

to provide an end-run around the regular discovery process under Rules 26 and 34.” See Burns v.

Bank of Am., No. 03-cv-1685, 2007 U.S. Dist. LEXIS 40037, at *46 (S.D.N.Y. June 4, 2007);

see also Forsythe v. Midland Funding LLC, Case No. 18-cv-3276, 2019 U.S. Dist. LEXIS 8568,

at *5 (E.D.N.Y. Jan. 17, 2019). There is no reason why the issues raised in this matter should be

litigated separately from the regular discovery process. Accordingly, VeroBlue’s motion to

compel is denied without prejudice. The Clerk of Court is respectfully directed to close this

matter.
                                                   1
       Case 1:19-mc-00375-AJN Document 27 Filed 06/25/20 Page 2 of 2




      SO ORDERED.


Dated: June 25, 2020
       New York, New York

                                  __________________________________
                                          ALISON J. NATHAN
                                        United States District Judge




                                     2
